Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/14/2020.
Priority
This application, Pub. No. US 2021/0018496 A1, published 01/21/2021, filed on 07/08/2020 as a division of application No. 15/048,209, filed 02/19/2016, Publication No. US 2016/0245801 A1, now US Patent 10,775,365, which claims benefit of US Provisional application No 62/118,832, filed 02/20/2015. 
Status of Application
In the Application Data Sheet filed 07/08/2020, Applicant states that this application is a division of application No. 15/048,209.  A division application cannot include additional claims not consonant in scope with the original claims subject to restriction in the parent.  In the parent application 15/048,209, Claims 1-36 have been subject to the election/restriction requirement mailed 11/29/2017.  The instant Claims 48-68 were not included in the original claims subject to restriction in the parent application 15/048,209, because Claims 37-80 have been cancelled, as set forth in Applicant’s Preliminary Amendment filed 03/16/2016.    
Accordingly, this application constitutes a continuation of application No. 15/048,209.  Appropriate correction is required.
Status of Claims
Claims 48-68 are currently pending.  Claims 1-80 have been originally pending.  
Claims 1-47 and 69-80 have been cancelled, as set forth in Applicant’s Preliminary Amendment filed 09/14/2020.  Claims 48-68 are subject to the election/restriction requirement set forth below.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, Claims 48-51, 60, 61 and 65-68, drawn to a method for conducting an assay for an analyte, comprising using a net signal to determine the amount of the analyte in the sample, classified, for example, in G01N 33/5308.
II.	Group II, Claims 52-59 and 62-64, drawn to a method for conducting an assay for an analyte, comprising using a final reaction rate to determine the amount of the analyte in the sample, classified, for example, in G01N 33/6812.

Inventions of Groups I and II are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct because they have a materially different design: Group I a method for conducting an assay for an analyte, comprising using a net signal to determine the amount of the analyte in the sample, and Group II is drawn to a method for conducting an assay for an analyte, comprising using a final reaction rate to determine the amount of the analyte in the sample.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to 
show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, as set forth above.  Furthermore, the inventions require a different field of search and employing different search queries.  Accordingly, non-coextensive searches of the patent and non-patent literature would be necessary.  In addition, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/
Primary Examiner, Art Unit 1641